Seventh Human Rights Council of the United Nations (debate)
The next item is the Council and Commission statements on the Seventh Human Rights Council of the United Nations.
President-in-Office of the Council. - I am pleased to have been given an opportunity to talk to you about the Human Rights Council.
By placing this item on the agenda for the plenary, the European Parliament has confirmed the importance that Europe as a whole gives to the Human Rights Council. It is a central, global body for the protection of human rights. The European Union is a firm advocate of an effective Human Rights Council. We have worked very hard to ensure that, in its final form, it offers a firm basis for a fast and efficient response to the most serious human rights violations.
As we know, in December last year the final institutional package for the Human Rights Council was adopted and now is the time for the Council to be fully operational. The sixth session of the Council which took place in September and December last year produced many important results, which I am not going to list here. It is our ambition to continue this work at the seventh and eighth working sessions.
The seventh session will take place next month and it will be very busy. Together with the eighth session, to take place in the first two weeks of June, it is to debate the extension of 25 special rapporteurs' mandates, regular reports by special rapporteurs and several disturbing human rights situations in some countries with regard to certain topics.
From the point of view of the European Union, the extension of mandates for the special rapporteurs for Burma/Myanmar, the Democratic Republic of Congo, the Democratic Peoples' Republic of Korea, and Somalia is of crucial importance for the seventh session of the Human Rights Council.
In addition, the European Union will use every opportunity offered by the Council to draw attention to the worrying state of human rights in other places around the world. To that effect it will get involved in interactive dialogues with individual special rapporteurs and with the High Commissioner for Human Rights.
Interactive dialogues are a significant new instrument of the Council, and the European Union will continue striving to consolidate it as one of the key means offered by regular Council sessions to address individual issues.
Ladies and gentlemen, as you know, for the period of its Presidency of the Council of the European Union, Slovenia has listed intercultural dialogue as one of its priorities. Therefore, we are pleased that this issue will also be given due attention at the seventh session of the Human Rights Council.
The invitation sent to the High Representative of the Alliance of Civilisations, Mr Sampaio, to attend the session indicates an enhanced awareness that the activities of the Alliance of Civilisations help to strengthen religious tolerance, which is also one of the European Union's priorities in the human rights area.
Allow me to present another very important development within the framework of the Human Rights Council, namely the introduction of a universal periodic review, to which the European Union attaches great importance. This instrument should offer a means of reviewing the human rights situation in all the Member States under the same conditions. Members of the European Union which will already be subject to this mechanism by the spring (April and May) are currently making thorough preparations for this review. We will strive for maximum transparency and efficiency in that process. The method by which this periodic review is going to be conducted will have a significant effect on the credibility of the Human Rights Council as a whole.
Member of the Commission. - Mr President, I welcome this opportunity to address Parliament on the subject of the Seventh Session of the Human Rights Council. Let me start by putting the Human Rights Council in what I believe to be the appropriate context.
I have said this before, but it is important to keep it in mind: the Council is a work in progress. This becomes clear when one looks at the past year and a half of its activities. Despite a rocky start, with deep divisions over the Lebanon crisis and a negotiating environment which continues to be difficult for the European Union, important results have been achieved. I am thinking here, particularly, of the innovation of human rights pledges submitted by candidates for election; the ability to hold special sessions on urgent human rights situations, a far cry from the annual ritual of its predecessor, the Commission on Human Rights; the development of 'interactive dialogues' with UN special procedures, a very public means of focusing attention on human rights violations; and, finally, the adoption of the all-important institution-building package by consensus.
The President of the Council, Ambasador Costea, was in Brussels last week to brief the Council and Parliament on preparations for the Seventh Session. He described the Council as being 'better than expected and worse than hoped for'. This may sound cynical, perhaps reflecting the reality of day-to-day UN work, but I think it also sets the tone accurately. There is both good and bad in the Council, but it is making progress and is, therefore, on the right path.
Priorities for the Seventh Session fall between addressing urgent human rights situations effectively - increasingly, the standard by which the Council should be judged - and continuing to implement the institution-building reforms. On the human rights situation, effective follow-up to the special session on Burma/Myanmar is paramount. Amongst other priorities, the human rights violations in Sri Lanka and Kenya should also be addressed in this session. Implementing the institutional reforms is, arguably, just as important, given their impact on the future success of the Council. Here, agreeing criteria for the election of members of the Advisory Committee and the transparent appointment of suitably qualified candidates for the special procedure mandates to be renewed are key concerns of the Seventh Session.
Finally, let me make a couple of comments on the universal periodic review, or the UPR, as it is known. The President reported this week that the states under review in the April and May sessions are taking their responsibilities seriously. I hope so. The early sessions of the UPR are likely to set the tone for the remainder. It is, therefore, vital that the EU Member States being reviewed lead the way with frank critiques of their human rights records. This should be no beauty pageant.
Furthermore, I see an important role for the European Union in the 'outcome sessions' of the UPR. The UPR is, more than anything else, about the international community cooperating with states under review to achieve concrete human rights improvements after a genuine self-analysis of failings and needs. The European Commission and the Member States should not be slow in offering technical assistance where it is merited in these outcome sessions. To do so would show our genuine commitment to the promotion of human rights in an important public setting.
on behalf of the PPE-DE Group. - Mr President, Parliament is sending a delegation to the Seventh Session of the United Nations Human Rights Council. The delegation will be mandated to voice Parliament's concerns on the HRC's work and will report to the Subcommittee on Human Rights during its visit.
We see the Seventh Session of the HRC as a crucial one, because it will be the first to examine a large range of substantial issues under the new working methods stemming from the institution-building reforms package adopted in 2006 and 2007.
The credibility of the HRC rests on the implementation of these reforms and mechanisms, and our goal is to strengthen the Council's ability to address human rights violations around the world, especially the most urgent ones.
We pay tribute to the positive results of the HRC, in particular the developments in the implementation of the universal periodic review, and the review of special procedures, as well as to the positive achievements of the Human Rights Council Presidency.
We welcome the participation of civil society and human rights defenders, as well as the special procedures, which are at the core of the UN human rights machinery, and play a critical role, especially in the Human Rights Council.
At the same time, we condemn certain decisions of the Human Rights Council, such as that not to renew the mandates of the special rapporteurs on Belarus and Cuba.
Taking into account the lessons of the past, we stress the importance of competitive elections being held in all regions, in order to provide real choice among UN members. The reason is that, to our regret, some countries with problematic human rights records have so far been elected.
Once again, I call on the Council, Commission and Member States to continue to press for the establishment of membership criteria for election to the United Nations Human Rights Council, including the issuing of permanent invitations for special procedures.
Speaking about EU involvement, we recognise the active role of the EU and its Member States in the first year of work of the HRC. It is very important for the EU to speak with one voice when addressing human rights issues, and we call on the Commission and Council to adopt a common position so as to ensure EU Member States automatically sign and ratify all international human rights instruments.
Last but not least, the EU should make more effective use of aid and political support to the countries in question so as to give them incentives to cooperate with the Human Rights Council.
on behalf of the PSE Group. - Mr President, the United Nations Human Rights Council is one of the most interesting areas in the field of human rights for the European Parliament. We closely monitor the activities of that Council, and the European Parliament sends its missions to Geneva twice a year.
I would like to make three remarks. First, I would like to pay tribute to the positive achievements of the Council Presidency and, at the same time, I would like to stress the importance of support from the European Union and, equally, of candidates with high standards of integrity for the elections of the new President of the Council, to be held on 23 June 2008.
Second, I would like to stress that special procedures are at the core of the United Nations human rights machinery, playing a critical role, especially in the Human Rights Council, civil society and democratic states. In particular, the EU States need to monitor and pressure Council members to fulfil their responsibilities to promote human rights.
The European Parliament has to condemn the Council decisions not to renew the mandate of the Special Rapporteurs on Belarus and Cuba. We should welcome the renewal of the country mandates of the Special Rapporteur on Sudan and of the independent experts on Liberia, Haiti and Burundi.
Third, much legitimate criticism of the Council centres on its disappointing treatment of specific country situations. Particularly one-sided international sympathy for the Palestinian cause and the agonised efforts of Islamic states led the Council to address the Middle East conflict, but there was repeated criticism of only one state - Israel - ignoring violations by Hezbollah and some Palestinian factions. The challenge is to build the political will for the Council members to effectively address such a situation in a just manner.
, on behalf of the Verts/ALE Group. - (FR) Mr President, on the eve of the Seventh Human Rights Council, Parliament wishes to send a message of support, vigilance and mobilisation.
The Council is the only international body that actually fights human rights violations, and particularly that responds to emergencies, to human rights crises, but also that works long term with the special rapporteurs and in an interactive dialogue with NGOs. The Council is unique and is at a difficult turning point in its history. One year will not be enough to establish its effectiveness. On the other hand, it may be enough to discredit it, and there have been many attempts to weaken and divert it, as we know.
I would first like to mention the situation of Mrs Sigma Huda, Special Rapporteur on trafficking in persons. She is in prison in deplorable conditions in Bangladesh. Next, concerning these same special rapporteurs, the Advisory Committee's proposals will finally be decided by the President as a last resort. That gives you an idea of just how important his role is, and I would like to salute the excellence of the work done by President Costea, and at the same time draw your attention to the fact that he will be replaced in June.
That is why the EU has to remain attentive and proactive. Its action is decisive. We saw it in Gaza. The EU's abstention waters down the message considerably, and weakens the Council itself.
However, when the EU takes the initiative of a special session and throws its whole weight behind it, the Council grows and achieves results. To do this, our Member States need to strengthen their transregional alliances to convince others and prevent any block reaction that would send the Council back into the throes of political contingencies.
We therefore call upon our governments to step up their efforts and set an example. Set an example by appointing an independent expert when they participate in the assessment of another government as part of the UPR and by themselves being open to criticism and self-criticism, and set an example for the election of new members. A standing invitation to the special procedures should be a criterion of prime importance for EU Member States.
Mr President, I commend this resolution to you. Indeed, I commend the work of the Parliament's delegation to Geneva where, as well as holding our own EU representatives to account, we work with them to engage in dialogue with countries in other regions of the world, demonstrating Europe's strength and solidarity in upholding human rights and international humanitarian law.
I am grateful for the inclusion of my amendments in the text supporting the call for a special session on violence against women and for the signature and ratification by all our countries of all international human rights instruments. I call for Europe's support, in particular, for the renewal of the mandate of the Special Representative on Business and Human Rights. But having just returned from Gaza, I would like to commend to you paragraph 34 in particular. This is a state of siege, with mediaeval conditions being imposed on the people of Gaza. Today we will identify it as a clear breach of human rights. If even Tony Blair cannot get Israel to allow the import of equipment to stop 40 000 litres of untreated human waste poisoning the water supply, it is time for Europe to act. European troops under a new mandate could help supervise the reopening of the borders and, as I now ask for your support, European countries can achieve agreement on all sides in the UN Human Rights Council to seek enforcement of international humanitarian law. We, as Europe, can take the initiative, as was suggested by the Slovenian Presidency at our Human Rights Subcommittee in Brussels only last week. We can propose a balanced text that recognises that both terrorist rocket attacks as well as the collective punishment of the blockade both break the fourth Geneva Convention. In doing so, we can achieve a consensus in Geneva which can make a real difference to the humanitarian crisis suffered by the people of Gaza.
(FI) Mr President, a critical examination of the old mechanisms and ways of working and the establishment of new practices have inspired much hope in the ability of the Human Rights Council to act as an effective body which focuses on how human rights violations are dealt with and allows political situations to fall clearly within the competence of the UN bodies.
The credibility of the Human Rights Council also depends on the new special procedure mandate holders who are to be appointed in March. It is hugely important that expertise, impartiality, independence and objectivity are the crucial factors.
Like many others here, in the current situation I too would like the decision of the Human Rights Council not to extend the mandates of the special rapporteurs on Belarus and Cuba to be reconsidered. The EU Member States should also try to guarantee that the mandate of the independent expert on the Democratic Republic of Congo is extended.
President-in-Office of the Council. - I would like to thank the Members who took part in this debate and offered their opinions, which will undoubtedly help the Presidency of the Council in its preparations for the seventh session of the Human Rights Council.
I would like to stress in particular that I strongly agree with the statement by Mrs Andrikienregarding the need for the European Union to appear unified, speaking with one voice, at the Human Rights Council.
I would also like to draw attention to the fact that the Presidency is also hoping for good cooperation with the European Parliament delegation. The importance of the European Union's role in the promotion and protection of human rights is indisputable, which is why we would like to have the best possible cooperation of this revered assembly.
I would like to end by saying that the seventh session of the Human Rights Council will start with the meeting of ministers, which will be addressed, on behalf of the Presidency of the Council of the European Union, by the President of the General Affairs and External Relations Council, Minister Dimitrij Rupel. A number of other high representatives, perhaps even the Secretary-General of the United Nations, will be taking part.
Member of the Commission. - Mr President, the European Union is a very important body that has to go in the right direction and lead the Human Rights Council in that direction.
The Council has yet to prove itself as an effective human rights organ within the United Nations; that much is clear. However, as I said before, it is too early to pass a final judgment. Indeed, to do that at this stage might even hinder its future progress. That is why it is important that the human rights community continues to support the Human Rights Council, albeit with a critical eye. In that vein, I am pleased that a delegation of the European Parliament will be attending part of the Seventh Session to assess its work at first hand.
Like Ms Andrikienė, I think that the European Union will have to strive to speak with one voice on this issue. Voting patterns of EU members on the Council are very harmonised, and the more harmonised they are, the more important our voice will be.
Concerning the criteria for membership, so far it has proved impossible to draw up such criteria. However, the pledges on human rights commitments will be important steps towards more responsibility for the candidate countries and, as I have said before, this is an important step.
Concerning the special procedures, the EU is fighting actively to extend existing mandates and establish the new ones we deem necessary.
Finally, let me say a word on Belarus and Cuba. The Council can be criticised for not continuing the mandates for those countries, but this was a compromise made necessary to save many of the other country and thematic mandates that are currently being reviewed. Similarly, for instance on Sudan. It is regrettable to lose the mandate of the Expert Group on Darfur, but this was unfortunately unavoidable in order to save that of the Special Representative on Sudan.
Therefore, in order to achieve consensus, the European Union sometimes has to be prepared to make difficult compromises. But, again, on the whole, we are a very strong motor and body in this area, and we have to go on working to ensure that the Human Rights Council really works and goes in the right direction. The European Parliament is a very, very strong tool to help us on that path.
The debate is closed.
The vote will take place on Thursday 21 February 2008.